DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 9, 12-15, and 17 are pending.
Claims 1 and 4 are currently amended.
Claims 5-8, 10-11, 16, and 18-33 were cancelled.
Claims 1-4, 9, 12-15, and 17 have been examined.

Priority
This application is a 371 of PCT/EP2018/056362 filed on 10/29/2018, which claims foreign applications EPO 17160717.9 filed on 03/14/2017.

Withdrawn Rejection
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Fulvio et al. and evidenced by Garcia-Nicolas et al. is withdrawn because more relevant references are used for new ground of rejection.
The rejection of claims 1-4, 12-13, and 17 under 35 U.S.C. 103 as being unpatentable over Fulvio et al. in view of Giori et al. and Burgalass et al. is withdrawn because more relevant references are used for new ground of rejection.
The rejection of claims 9 and 14 under 35 U.S.C. 103 as being unpatentable over Fulvio 
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Fulvio et al. in view of Giori et al. and Burgalass et al., in view of Burger et al. and Ajandouz et al., and further in view of Purlis et al. is withdrawn because more relevant references are used for new ground of rejection.
The rejection of claims 1-4, 9, 12-13, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,780,146 B2 (the ‘146 patent) in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. (European Journal of Ophthalmology. 2000; 10(1): pp. 71-76.) is withdrawn because more relevant references are used for new ground of rejection.
The rejection of claims 14-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,780,146 B2 (the ‘146 patent) in view of Giori et al. and Burgalass et al., and further in view of Purlis et al. is withdrawn because more relevant references are used for new ground of rejection.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Fulvio et al. (EP 3103438 A1, previously cited 8/27/2021) and evidenced by Zhang et al. (Allergy. 2016 Mar;71(3):295-307.).
Claim 1 is drawn to a method a method for topical treatment of a skin disease as follows.

    PNG
    media_image1.png
    222
    1367
    media_image1.png
    Greyscale

Di Fulvio et al. teach a topical nasal composition comprising xyloglucans as an anti-inflammatory agent [0013] for use to treat nasal inflammatory diseases of rhinitis and sinusitis [0010, claim 2]. Di Fulvio et al. teach the topical composition further comprising a pea protein [0019, claim 1 and 4]. Zhang et al. is recited as evidence to show nasal skin epithelial barrier comprising a periciliary layer of mucus and a ciliary epithelial cell layer, reading on a layered-structure of the skin barrier in claim 1 and 4. 

    PNG
    media_image2.png
    549
    908
    media_image2.png
    Greyscale


With respect to claim 12, Di Fulvio et al. teach the weight ratio of xyloglucan to pea protein at 1:1 (claim 4).
Applicant’s Arguments
(i)	Examiner Harward was not a participant in the telephonic interview. Supervising Examiner Larry Riggs participated in the interview along with Examiner Lee (Remarks, p5, Interview and Interview Summary).
(ii)	Nasal mucosa does not express filaggrin protein (Remarks, p7).
(iii)	Di Fulvio does not teach or suggest treatment or prevention of a skin barrier disease.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is false. In fact, Examiner Harward attended the interview together with examiner Lee. Supervising Examiner Larry Riggs did not participate the interview. See the Examiner Harward’s electronic signature in the interview summary of record dated 11/24/2021.
Applicant’s argument (ii) is not persuasive because (a) the instant claim amendment  is NOT the same as the proposed amendment used for the interview (see OA. Appendix dated 11/24/2021) and (b) the limitation of “expressing filaggrin protein” as argued by applicant is not found in the claims.
Applicant’s argument (iii) is not persuasive because applicant narrowly interprets Di Fulvio’s teachings. Di Fulvio et al. teach a topical nasal composition to treat nasal inflammatory 
For the reasons above, the argument is not persuasive.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-4, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. (WO 2015/159771 A1) in view of Giori et al. (WO 2011/147768 A1).
Claim 1 is drawn to a method for topical therapeutic treatment or prevention of a skin disease as follows.

    PNG
    media_image3.png
    241
    1427
    media_image3.png
    Greyscale

Alonso et al. teach xyloglucan-rich tamarind seed extracts are anti-infective and anti-inflammatory agents (p2, line 10-14). Alonso et al. teach synergic combinations of xyloglucans and plant or animal proteins in the treatment of intestinal disorders (Abstract). Alonso et al. teach the plant protein is pea protein or soya protein (p6, Example 3; claim 1). Alonso et al. further teach the use of a combination of xyloglucan and pea protein to treat inflammatory and/or infective conditions diseases including Crohn's disease and ulcerative colitis (p4, line 20-23; claim 1).
Alonso et al. do not teach topical administration of the composition to treat a skin disease due to a disturbance of the layered-structure of the skin barrier of a subject.
Similarly, Giori et al. teach anti-inflammatory compositions containing tamarind seed polysaccharide (TSP, reading on xyloglucan) are particularly useful for topical administration in the treatment of inflammatory diseases of the skin and mucosa (Title). Giori et al. teach the term "mucosa" is also used with its usual meaning, which relates to all the mucosal barriers in the body, such as the gastrointestinal, pulmonary, sublingual, buccal, rectal, vaginal, nasal, urethral 
With respect to claim 4, Giori et al. teach a method of topically administering a composition comprising tamarind seed polysaccharide (TSP, reading on xyloglucan) to treat skin inflammatory disorders of atopic dermatitis and psoriasis as well as gastrointestinal mucosa inflammation (p6, line 5-10 and 19-25). Alonso et al. teach synergic combinations of xyloglucans and pea protein in the treatment of intestinal inflammatory disorders (Abstract; claim 1), reading on the limitation (i). Giori et al. teach a topical composition further comprising one or more appropriate topical pharmaceutically acceptable excipients in the form of cream, ointment, gel, or gum (p4, line 20-24), reading on the limitation (ii).
With respect to claims 12-13, Alonso et al. suggest the weight ratio of xyloglucan to pea protein ranges between 1:0.5 and 1:30 (p3, line 6-8).
With respect to claim 17, Giori et al. teach a composition further comprising one or more appropriate topical pharmaceutically acceptable excipients in the form of cream, ointment, gel, or gum (p4, line 20-24).
One of ordinary skill in the art before the effective filing date of this invention would . 

2.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. in view of Giori et al. as applied to claims 1-4, 12-13, 17 and further in view of Burger et al. (US 2008/0299281 Al, previously cited 5/13/2020) and Ajandouz et al. (J. Agric. Food Chem. 1999, 47, 1786-1793, previously cited 5/13/2020).
Claim 9 is drawn to the combination of pea protein and xyloglucan obtained by the process comprising:
(a) preparing a solution comprising the pea protein and xyloglucan and an polar solvent; wherein: the weight ratio of xyloglucan and pea protein from 20:80 to 60:40, and pH of the solution is 8.0 to 10.5; and
(b) performing a Maillard reaction by heating the solution of step (a) to conjugate the pea protein and xyloglucan covalently.
Alonso et al. in view of Giori et al. teach a method and a composition comprising xyloglucan, pea protein, and further comprising emulsifiers (See Giori et al. p5, line 9). 

Burger et al. teach emulsifiers and emulsions (Title). Burger et al. suggest a protein covalently linked to polysaccharide via heating to stabilize emulations [0086] and further suggest the conjugation reaction is Maillard reaction well-known in the art [0006]. Burger et al. show the conjugated protein is a pea protein (PP) [0027, 0049-Table 4]. Burger et al. suggest the weight ratio of protein to polysaccharide is in the range from 1:0.9 to 1:10 [0011]. Because Burger et al. suggest pea protein covalently linked to a polysaccharide (e.g., xyloglucan) to stabilize emulations, one of ordinary skill in the art before the effective filing date would have found it obvious to conduct Maillard reaction for pea protein covalently conjugated to xyloglucan to stabilize emulations.
Alonso et al. in view of Giori et al. and Burger et al. do not explicitly teach a pH of conducting Maillard reaction between pH 8.0 and 10.5.

    PNG
    media_image4.png
    345
    492
    media_image4.png
    Greyscale
Ajandouz et al. teach "Nonenzymatic Browning Reaction of Essential Amino Acids: Effect of pH on Caramelization and Maillard Reaction Kinetics" (Title). Ajandouz et al. show pH of a Maillard Reaction is a result effective variable, which can be routinely optimized between pH 4 and 12 shown above (Abstract; p1791, Fig 5), reading on the limitations of (a) and (b) in claims 9.
With respect to claim 14, Ajandouz et al. suggest a Maillard Reaction is performed in solution heated to 100ºC at pH 10.0 for cross-linking a sugar to a side chain of amino acid (p1792, Table 2, legend), reading on steps (i) to (iv) in claim 14.

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Alonso et al. in view of Giori et al. and Burger et al.) with Ajandouz’s pH to perform a Maillard reaction because (a) Alonso et al. in view of Giori et al. and Burger et al. teach a pea protein covalently conjugated to xyloglucan polysaccharide via a Maillard reaction and (b) Ajandouz et al. show pH of a Maillard Reaction is a result effective variable, which can be routinely optimized between pH 4 and 12 (Abstract; p1791, Fig 5). The combination would have reasonable expectation of success because the references teach Maillard reaction (Burger et al. [0006] and Ajandouz et al. (p1791, Fig 5)).

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. in view of Giori et al., in view of Burger et al. and in view of Ajandouz et al. as applied to claims 1-4, 9, 12-14, 17 above, and further in view of Purlis et al. (Journal of Food Engineering 99 (2010) 239–249, previously cited 8/27/2021).
Claim 15 is drawn to the pea protein and the xyloglucan is a conjugated product obtainable by a process comprising the steps of:
(a) preparing a solution comprising the pea protein, xyloglucan, and water, the weight ratio between xyloglucan and pea protein being 30:70, and the pH of the solution being from 9.5 
(b) performing Maillard reaction by heating the solution resulting from step (a) at a temperature of 160°C.
Alonso et al. in view of Giori et al., in view of Burger et al. and in view of Ajandouz et al. teach a pea protein conjugated to xyloglucan obtained by Maillard reaction as applied to o claims 1-4, 9, 12-14, 17 and step (a) of claim 15 described above.
Alonso et al. in view of Giori et al., in view of Burger et al. and in view of Ajandouz et al. do not explicitly teach the temperature of Maillard reaction at 160°C.
Purlis teaches the formation of colour is due to the Maillard reaction, and caramelization of sugars during baking (Abstract). Purlis teaches Maillard reaction can be optimized at different temperature and duration, such as 160°C (p245, Table 3, Bread crisp). Because Purlis teaches Maillard reaction can be optimized at different temperature and duration, including 160°C, one of ordinary skill in the art would have found it obvious to optimize a temperature of Maillard reaction at 160°C. MPEP 2131.03 states "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Alonso et al. in view of Giori et al. in view of Burger et al. and Ajandouz et al.) with Purlis’s temperature of Maillard reaction because (a) Alonso et al. in view of Giori et al. in view of Burger et al. and Ajandouz et al. teach a pea protein conjugated to xyloglucan via Maillard reaction and (b) Purlis teaches Maillard reaction can be optimized at different temperature and duration, such as 160°C (p245, Table 3, Bread crisp). The combination would have reasonable expectation of success because the references .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. 
1.	Claims 1-4, 9, 12-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 10,780,146 B2 (the ‘146 patent) in view of Giori et al. (WO 2011/147768 A1).
Claim 1 of the ‘146 patent disclosed a method and composition comprising a pea protein conjugated to xyloglucan as follows.

    PNG
    media_image5.png
    460
    509
    media_image5.png
    Greyscale

Claim 3 of the ‘146 patent disclosed the treated disease is an intestinal mucosa inflammatory disorder.
Claim 1 or 3 of the ‘146 patent does not teach topical administration the pea protein 
Similarly, Similarly, Giori et al. teach anti-inflammatory compositions containing tamarind seed polysaccharide (TSP, reading on xyloglucan) are particularly useful for topical administration in the treatment of inflammatory diseases of the skin and mucosa (Title). Giori et al. teach the term "mucosa" is also used with its usual meaning, which relates to all the mucosal barriers in the body, such as the gastrointestinal, pulmonary, sublingual, buccal, rectal, vaginal, nasal, urethral and ocular barriers (p6, line 5-10). Giori et al. teach the treated skin inflammatory diseases are atopic dermatitis and psoriasis (p6, line 19-25). Because Giori et al. teach administration of a composition comprising xyloglucan to treat skin inflammatory as well as gastrointestinal inflammation, consistent with claim 3 of the ‘146 patent, one of ordinary skill in the art would have found it obvious to administer the pea protein conjugated xyloglucan disclosed by the ‘146 patent to treat skin inflammatory diseases including atopic dermatitis and psoriasis, satisfying the instant claims 1-3. 
With respect to the instant claims 4 and 17, Giori et al. teach a topical composition further comprising one or more appropriate topical pharmaceutically acceptable excipients in the form of cream, ointment, gel, or gum (p4, line 20-24).
Claim 7 of the ‘146 patent disclosed a pea protein xyloglucan conjugated product obtained by a process of Maillard reaction, satisfying the instant claims 9 and 12-13.
Claims 6 and 8 of the ‘146 patent disclosed the weight ratio of xyloglucan to pea protein is 30:70, further satisfying the instant claim 8.

2.	Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 10,780,146 B2 (the ‘146 patent) in view of Giori et al. as applied to the instant claims 1-4, 9, 12-13, 17, and further in view of Purlis et al. .
Claims 1-3 and 6-8 of U.S. Patent No. 10,780,146 B2 (the ‘146 patent) in view of Giori et al. teach a method for topical administration a pea protein covalently conjugated to xyloglucan to treat s akin inflammatory disease as applied to the instant claims 1-4, 9, 12-13, and 17 above.
The ‘146 patent in view of Giori et al. do not teach a temperature of the Maillard reaction.
Purlis teaches the formation of colour is due to the Maillard reaction, and caramelization of sugars during baking (Abstract). Purlis teaches Maillard reaction can be optimized at different temperature and duration, such as 160°C (p245, Table 3, Bread crisp). Because Purlis teaches Maillard reaction can be optimized at different temperature and duration, including 160°C, one of ordinary skill in the art would have found it obvious to optimize a temperature of Maillard reaction at 160°C, satisfying the instant claims 14-15. MPEP 2131.03 states "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
21-February-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615